Citation Nr: 1506270	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-21 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to August 16, 2006 for the grant of service connection for an acquired psychiatric disorder to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1969.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which granted entitlement to service connection for a schizoaffective disorder.   The Veteran indicated that she wished to singularly appeal the August 16, 2006 effective date in her December 2010 notice of disagreement.  Specifically, in response to a April 2013 statement of the case concern a claim for an earlier effective date for the grant of TDIU, the Veteran submitted a June 2013 VA Form 21-4138 wherein she wrote that her disagreement was not with the effective date assigned for TDIU. Rather, she disagreed with the assignment of the effective date for her schizophrenia contending that an effective date in May 1969 was warranted.  The Board has recharacterized the issue to better reflect the Veteran's contentions as reflected on the title page of this decision.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied by the Board in an October 1985 decision.  

2. In rating decisions dated in June 1985, October 1985, and November 1985, the RO found that new and material evidence had not been submitted to reopen the previously denied claim for service connection for psychiatric disability.

3. In July 1990, the Board denied a claim for service connection for premenstrual syndrome. 

3.  In an unappealed August 1995 decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  

4.  In an unappealed April 2003 rating decision, the RO denied service connection for anxiety and depression and found that new and material evidence had not been submitted to reopen claims for premenstrual tension and schizophrenia.  

5.  On August 16, 2006, the RO received the Veteran's request for service connection for PTSD. 

6.  There is no evidence of any earlier unadjudicated formal or informal claim for any acquired psychiatric disorder to include schizoaffective disorder between the April 2003 rating decision and the claim received on August 16, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to August 16, 2006, for the award of service connection for an acquired psychiatric disorder to include schizoaffective disorder are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§  3.157, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection for schizoaffective disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The claims file includes clinical records and reports, service personal records, and the statements of the Veteran in support of her claims.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Analysis

The Veteran contends she is entitled to an earlier effective date for the grant of service connection for an acquired psychiatric disorder to include schizoaffective disorder.  Specifically, she asserts entitlement to an effective date of May 21, 1969 (date of her discharge) and alternatively requests consideration of issues that were reasonably raised by the evidence which should have been inferred by the regional office.  

The Veteran is service-connected for an acquired psychiatric disability to include schizoaffective disorder, effective from August 16, 2006.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection.  

By way of history, the earliest evidence of record that the Veteran applied for VA benefits of any sort consists of a VA form 21-526 (Veteran's Application for Compensation or Pension) date stamped as received by VA on November 26, 1969.  

The Veteran first submitted a nervous condition claim in a statement received May 27, 1976 and the claim was denied in a June 1976 RO rating decision.  The Veteran submitted a notice of disagreement and the appeal was perfected.  During the course of the appeal, the claim was denied in RO rating decisions from October 1976, December 1976, December 1977, March 1978, November 1978, November 1980 and October 1983.  The matter was remanded by the Board in April 1984 and the RO subsequently issued a March 1985 rating decision which denied the claim.  The Board denied the claim in an October 1985 decision.  Thus, the decision became final.  38 U.S.C.A. § 7104(a).  

In June and October 1985 the Veteran, through her representative, submitted evidence of a psychiatric condition, including a hospitalization, in support of a claim.  The RO issued a rating decision in November 1985 which found new and material evidence had not been submitted to reopen the psychiatric condition claim last denied in October 1985.  The Veteran did not appeal this decision.  

The Veteran filed a claim for premenstrual syndrome (PMS) as secondary to her service connected pelvic inflammatory disease in May 1986.  The claim was denied in a November 1986 RO rating decision.  The Veteran filed a notice of disagreement and perfected her appeal.  During the course of the appeal, another RO rating decision denied the claim in November 1988.  Subsequently, a July 1990 Board decision denied the Veteran's claim for PMS.  Thus, the decision became final.

The Veteran filed a claim for posttraumatic stress disorder (PTSD) in June 1995 and the claim was denied in an August 1995 RO rating decision.  The Veteran did not express any disagreement and the decision became final.  Id; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) .

The Veteran filed a claim for premenstrual tension, anxiety, depression and schizophrenia in January 2002.  In an April 2003 rating decision, the RO denied the claims of anxiety and depression and found there was not new and material evidence to re-open claims for premenstrual tension and schizophrenia.  The Veteran filed a notice of disagreement and a February 2004 statement of the case was issued but an appeal was never perfected.  Thus, the decision became final.  38 U.S.C.A. § 7105.  

The Veteran filed a claim for PTSD in August 2006.  The claim was denied in a February 2007 RO rating decision.  The Veteran filed a notice of disagreement and perfected her appeal.  The Veteran filed a supplemental claim for schizophrenia and an anxiety disorder in June 2007.  The claims for schizophrenia and anxiety disorder were denied based on lack of new and material evidence in a February 2008 RO rating decision.  The claims for schizophrenia, depressive disorder, anxiety disorder and PTSD were denied in March and October 2009 RO rating decisions based on a lack of new and material evidence.  A September 2010 RO rating decision reopened the claim for any psychiatric condition to include schizoaffective disorder, schizophrenia, schizoid-type personality, PTSD, anxiety disorder and depressive disorder, and granted service connection, effective August 16, 2006.  

The Board has reviewed the record to determine whether any communication to VA by or on behalf of the Veteran was submitted beyond the final decision in April 2003 and prior to her current effective date of the award in question, August 16, 2006 that could be construed as a claim for service connection for an acquired psychiatric disorder.  The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court found that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Based on Clemons, the Board has considered whether an earlier effective date can be assigned based on the Veteran's claims for any claimed acquired psychiatric condition.  

The Board finds that August 16, 2006 is the earliest possible effective date for which the Veteran can receive the grant of service connection for an acquired psychiatric disorder.  Although the Veteran did file her original claim of service connection within a year of her discharge in November 1969, because the October 1985 Board decision which denied the original service connection claim became final, as discussed above, an effective date of the date following separation from active service cannot be granted. 

The most recent final denial addressing the Veteran's claim for psychiatric disability is the April 2003 rating decision that denied service connection for an acquired psychiatric condition including schizophrenia, anxiety disorder, and depressive disorder.  While the Veteran initially expressed disagreement with this decision, she did not perfect her appeal by filing a substantive appeal within 60 days of the date of mailing of the February 2004 statement of the case or the remainder of the one year period after notification of the April 2003 decision.  Accordingly, the April 2003 decision is final.  38 C.F.R. §§ 20.302, 20.1103.

The Board must now look to communications received after the most recent final decision to determine the date of receipt of the current claim.  The Board observes that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

While correspondence was received from the Veteran's congressional representative in October 2005, the Board finds that this communication does not meet the requirements for an informal claim for service connection for an acquired psychiatric disability.  In a statement attached to the congressman's letter, the Veteran notes that she had a 20 percent disability rating and expresses her belief that she should have a higher rating.  She does not allege that she has psychiatric disability as a result of her active military service.  Thus, the communication does not identify the benefit sought (i.e. service connection for psychiatric disability).   

The first communication received from the Veteran after the 2003 denial of her claim is the VA Form 21-4138 received on August 16, 2006 on which the Veteran indicated that she wished to "file for PTSD."  This communication clearly identifies the benefit sought (service connection for PTSD).  Thus, this communication may be construed as an informal claim to reopen the previously denied claims for service connection for an acquired psychiatric disorder.  Accordingly, an effective date prior to August 16, 2006 (the date of receipt of the claim to reopen), is not warranted.  See. 38 C.F.R. § 3.400.

In reaching this conclusion, the Board acknowledges that the evidence shows that the Veteran had symptoms of an acquired psychiatric condition prior to the effective date of service connection that has been assigned.  See e.g., VA treatment record dated July 23, 2004.  However, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  In this case, the Veteran's claim for an acquired psychiatric condition was received in August 2006.  Thus, the date of claim was received after entitlement arose.  Accordingly, the date of claim is the appropriate award for the grant of service connection for an acquired psychiatric condition.

Although the Veteran has indicated she believes she should have been service connected for a psychiatric disability since her discharge from service, see, e.g., June 6, 2013 statement, the Veteran has not specifically alleged CUE in the final October 1985 Board decision.  As CUE must be pled with specificity, the Board concludes that CUE in the prior Board decision or any prior rating action has not been raised.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than August 16, 2006 for the grant of service connection for an acquired psychiatric disorder to include schizoaffective disorder.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claim is denied.



ORDER

Entitlement to an effective date earlier than August 16, 2006 for service-connected acquired psychiatric disability to include schizoaffective disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


